EXHIBIT 10.2

GENTHERM INCORPORATED

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

PERFORMANCE-BASED GRANT

Gentherm Incorporated, a Michigan corporation (the “Corporation”), as permitted
by the Gentherm Incorporated 2013 Equity Incentive Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), a restricted stock
unit (“RSU”) award as described herein, subject to the terms and conditions of
the Plan and this Restricted Stock Unit Award Agreement (“Agreement”).

Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meaning as defined in the Plan.

1.    NOTICE OF RESTRICTED STOCK UNIT AWARD.

 

Participant:     Grant Date:     Number of Target  RSUs in Award:    

2.    GRANT OF RSU AWARD. The Corporation hereby grants to the Participant, as
of the Grant Date, the number of target RSUs described in the table above.

3.    DETERMINATION DATE; VESTING.

(a)    Determination Date. Whether and the extent to which RSUs are earned shall
be determined by the Committee within 45 days following the finalization of the
calculation of the performance measures as finalized as appropriate by the Chief
Financial Officer (or person having similar duties) using financial results
audited by an independent registered public accounting firm (the “Determination
Date”), where applicable, provided, however, in no event shall the Determination
Date be earlier than the third anniversary of the Grant Date.

(b)    Vesting. If the Participant remains continuously employed on a full-time
basis with the Corporation or its Subsidiaries from the Grant Date until the end
of the applicable Determination Date (the “Normal Vesting Date”), the earned
RSUs shall become vested on the Normal Vesting Date.

4.    QUALIFYING TERMINATION PRIOR TO NORMAL VESTING DATE. If at any time prior
to the Normal Vesting Date, the Participant’s employment is terminated by the
Corporation or a Subsidiary or by the Participant, other than (a) on account of
the Participant’s death, (b) on account of the Participant’s “Disability” (as
defined below), (c) on account of the Participant’s termination by the
Corporation or applicable Subsidiary without “Cause” (as defined in the Offer
Letter between the Corporation and the Participant dated as of October 22, 2018
(the “Offer Letter”)), whether or not in connection with a “Change in Control”
(as defined in the Offer Letter), or (d) on account of the Participant’s
resignation for “Good Reason” (as defined in the Offer Letter), any unvested
RSUs shall be forfeited. If the Participant’s employment is terminated on
account of any of (a) through (d) above, prior to the Normal Vesting Date, the
target performance RSUs shall become vested as of the date of the Participant’s
employment termination. The vesting of RSUs under this Section 4 is conditioned
upon the Participant (or, in the case of Participant’s death, an executor or
administrator of Participant’s estate) signing and delivering to the
Corporation, and there becoming irrevocable, within 30 days after the date of
such employment termination,

 



--------------------------------------------------------------------------------

a general release of claims (in form and substance reasonably acceptable to the
Corporation) by which the Participant releases the Corporation and its
affiliated entities and individuals from any claim arising from the
Participant’s employment by, and termination of employment with, the Corporation
or its Subsidiaries, in consideration for the receipt and vesting of the RSUs.
Any RSUs that would have otherwise vested under this Section 4 shall be
forfeited if the general release does not become effective and irrevocable on or
before the 30th day following such termination of the Participant’s employment.

5.    DISABILITY. “Disability” means the Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected either to result in death or
to last for an uninterrupted period of not less than twelve (12) months.

6.    FORFEITURE. Upon termination of the Participant’s employment with the
Corporation and its Subsidiaries for any reason prior to the Normal Vesting
Date, any RSUs that do not become vested upon or after such employment
termination in accordance with the terms of this Agreement shall be immediately
canceled and forfeited for no consideration at the time of termination of the
Participant’s employment. Any RSUs that are outstanding but do not become vested
on the Normal Vesting Date in accordance with the terms of this Agreement shall
be cancelled and forfeited for no consideration as of the Normal Vesting Date.

7.    SETTLEMENT OF RSUS. Subject to the withholding tax provisions of
Section 11 below, within forty five (45) days after the date upon which an RSU
becomes vested in accordance with the terms of this Agreement, the Corporation
shall issue or transfer to the Participant one share of common stock, no par
value, of the Corporation (“Common Stock”) per each RSU; provided, however, if
RSUs vest at the time of a Change in Control in accordance with Section 4
hereof, the Corporation shall issue or transfer to the Participant such shares
of Common Stock immediately prior to consummation of the Change in Control. In
all cases in which RSUs vest in accordance with Section 4, the delivery of
Common Stock by the Corporation is conditioned upon the receipt by the
Corporation of the general release of claims described in Section 4.

8.    RIGHTS AS SHAREHOLDER. Until and if shares of Common Stock are issued in
settlement of vested RSUs, the Participant shall not have any rights of a
shareholder (including voting and dividend rights) in respect of the Common
Stock underlying the RSUs.

9.    ADJUSTMENTS.

(a)    In the event of any stock dividend, stock split, recapitalization,
merger, consolidation or reorganization of or by the Corporation that occurs
after the Grant Date and prior to the date of settlement of the RSUs,
appropriate adjustments shall be made to the RSUs so that they represent the
right to receive upon settlement any and all substituted or additional
securities or other property (other than cash dividends) to which the
Participant would have been entitled if the Participant had owned, at the time
of such stock dividend, stock split, recapitalization, merger, consolidation, or
reorganization, the Common Stock that may be issued upon vesting of the RSUs.

(b)    Notwithstanding the attainment of financial results, all RSUs are subject
to reduction or elimination by the Committee prior to settlement if financial
results are achieved in ways that are considered not in the best interests of
the Company’s shareholders or not authorized by the Board or management.

10.    NON-TRANSFERABILITY OF AWARD. Neither the RSUs nor any interest in the
RSUs may be transferred, assigned, pledged, hypothecated or borrowed against,
except for a transfer under the laws of descent or distribution as a result of
the death of the Participant. The terms of the Plan and this Agreement shall be
binding upon the Participant’s executors, administrators, heirs, successors and
assigns. Any attempt to transfer, assign, pledge, hypothecate or borrow against
the RSUs in violation of this Section 10 in any manner shall be null and void
and without legal force or effect.

 

2



--------------------------------------------------------------------------------

11.    WITHHOLDING OBLIGATIONS. The Participant shall be responsible for all
taxes required by law to be withheld by the Corporation or a Subsidiary in
respect of the grant, vesting or settlement of the RSUs, and the Corporation may
make any arrangements it deems appropriate to ensure payment of any such tax by
the Participant. In its Discretion and by way of example and without limitation
(i) the Corporation may require the Participant to make a cash payment to the
Corporation in an amount equal to any such withholding tax obligation at the
time or at any time after such withholding tax obligation is due and payable,
(ii) the Corporation may retain and not issue to the Participant that number of
shares of Common Stock otherwise issuable upon settlement of vested RSUs which
have a then value equal to the amount of any such withholding tax, or (iii) the
Corporation or any Subsidiary may collect any such withholding tax by reducing
any compensation or other amount otherwise then or thereafter owing by the
Corporation or any Subsidiary to the Participant.

12.    THE PLAN; AMENDMENT. This Award is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan, which is
incorporated herein by reference. In the event of any discrepancy or
inconsistency between this Agreement and the Plan, the terms and conditions of
the Plan shall control. The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Corporation and the Participant. The Corporation
shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

13.    RIGHTS OF PARTICIPANT; REGULATORY REQUIREMENTS. Without limiting the
generality of any other provision of this Agreement or the Plan, Sections 21 and
22 of the Plan pertaining to the Participant’s rights and certain regulatory
requirements are hereby explicitly incorporated into this Agreement.

14.    NOTICES. Notices hereunder shall be mailed or delivered to the
Corporation at its principal place of business and shall be mailed or delivered
to the Participant at the address on file with the Corporation or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing.

15.    GOVERNING LAW. This Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Michigan, without regard to its choice
of law or conflict of law provisions that would cause the application of the
laws of any jurisdiction other than the State of Michigan.

16.    TRANSFER OF PERSONAL DATA. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Corporation (and its
Subsidiaries) of any personal data information related to this Award for
legitimate business purposes (including, without limitation, the administration
of the Plan). This authorization and consent is freely given by the Participant.

17.    BINDING AGREEMENT; ASSIGNMENT. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Corporation and its successors
and assigns. The Participant shall not assign (except in accordance with
Section 10 hereof) any part of this Agreement without the prior express written
consent of the Corporation.

18.    HEADINGS. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

3



--------------------------------------------------------------------------------

19.    COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

20.    SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21.    ACQUIRED RIGHTS. The Participant acknowledges and agrees that: (a) the
Corporation may terminate or amend the Plan at any time; (b) the award of the
RSUs made under this Agreement is completely independent of any other award or
grant and is made in the Discretion of the Corporation; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) none of the benefits granted under this Agreement are part of the
Participant’s ordinary salary or compensation, and shall not be considered as
part of such salary or compensation in the event of or for purposes of
determining the amount of or entitlement to severance, redundancy or resignation
or benefits under any employee benefit plan.

22.    RESTRICTIVE COVENANTS; COMPENSATION RECOVERY. By signing this Agreement,
the Participant acknowledges and agrees that this Award or any Award previously
granted to Participant by the Corporation or a Subsidiary shall be subject to
forfeiture as a result of the Participant’s violation of any agreement with the
Corporation regarding non-competition, non-solicitation, confidentiality,
inventions and/or other restrictive covenants (the “Restricted Covenant
Agreements”). For avoidance of doubt, compensation recovery rights to shares of
Common Stock (including such shares acquired under previously granted equity
awards) shall extend to the proceeds realized by the Participant due to the sale
or other transfer of such shares. The Participant’s prior execution of the
Restricted Covenant Agreements was a material inducement for the Corporation’s
grant of this Award.

23.    CODE SECTION 409A.    It is intended that this Award be exempt from or
comply with Section 409A of the Code and this Agreement shall be interpreted and
administered in a manner which effectuates such intent; provided, however, that
in no event shall the Corporation or any Subsidiary be liable for any additional
tax, interest or penalty imposed upon or other damage suffered by the
Participant on account of this Award being subject to but not in compliance with
Section 409A of the Code.

SIGNATURE PAGE FOLLOWS

 

 

4



--------------------------------------------------------------------------------

GENTHERM INCORPORATED

By:     Name:     Title:     Dated:    

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNIT
AWARD AGREEMENT, NOR IN THE CORPORATION’S 2013 EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON PARTICIPANT ANY RIGHT
WITH RESPECT TO CONTINUATION AS AN EMPLOYEE OF THE CORPORATION OR ANY PARENT OR
ANY SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE PARTICIPANT’S
EMPLOYMENT WITH THE CORPORATION OR ANY PARENT OR ANY SUBSIDIARY OR AFFILIATE OF
THE CORPORATION AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.

BY ACCEPTING THIS AGREEMENT, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN. PARTICIPANT ACCEPTS THE RESTRICTED STOCK UNITS SUBJECT
TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. PARTICIPANT HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. PARTICIPANT AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.

 

By:     Name:     Dated:    

 

 

5